DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/01/2022.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 03/12/2021, and 04/01/2022.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 2016/0336183)
	Regarding claim 1, Yuan discloses a integrated circuit device, comprising: 
	an active region 205 (cell boundary 205, see fig. 2; see also figs. 3-7); 
	an active cutting region (region having dummy gate 240) at a side of the active region in a first direction (lateral direction); 
	a fin active pattern (S/D Fins 270) extending on the active region in the first direction, the fin active pattern including a source region and a drain region; 
	a gate pattern 230, 232 extending across the active region and the fin active pattern in a second direction (vertical direction) perpendicular to the first direction, the gate pattern 232 not being in the active cutting region 240; and 
	an isolated gate contact region (regions of the gates 230, 232 extend just vertically beyond the cell boundary 205) in contact with the gate pattern 230, 232 outside of the active region 205.

	Regarding claim 2, Yuan discloses the integrated circuit device as claimed in claim 1, wherein the active cutting region 240 includes a first active cutting region (region of middle dummy gate 240 in fig. 2) and a second active cutting region ((regions of outer dummy gates 240) respectively located on opposite sides of the active region in the first direction.  

	Regarding claim 3, Yuan discloses the integrated circuit device as claimed in claim 2, wherein the isolated gate contact region includes a first isolated gate contact region and a second isolated gate contact region respectively located on opposite sides of the active region in the second direction.  See fig. 2.

	Regarding claim 4, Yuan discloses the integrated circuit device as claimed in claim 1, wherein the gate pattern 230, 232 intersects with the active region 205 and the fin active pattern 270 over the active region and the fin active pattern and extends to the outside of the active region.  See fig. 2.

	Regarding claim 5, Yuan discloses the integrated circuit device as claimed in claim 1, wherein the isolated gate contact region (regions of the gates 230, 232 extend vertically beyond the cell boundary 205) includes a first isolated gate contact region and a second isolated gate contact region respectively located on opposite sides of the active region 205 in the second direction.  See fig. 2.

	Regarding claim 6, Yuan discloses the integrated circuit device as claimed in claim 1, wherein the fin active pattern 270 includes a plurality of fin active patterns spaced apart from each other in the second direction (vertical direction).  See fig. 2.

	Regarding claim 7, Yuan discloses the integrated circuit device as claimed in claim 1, wherein the gate pattern 230, 232 includes a plurality of gate patterns spaced apart from each other in the first direction (lateral direction).  See fig. 2.

	Regarding claim 8, Yuan discloses the integrated circuit device as claimed in claim 1, further comprising a first combined gate cutting region and a second combined gate cutting region  (virtual regions surrounding ends of the gate patterns 230, 232 in fig. 2, or region 450, 460 in fig. 4) respectively located at opposite sides of the gate pattern in the second direction.  See figs, 2, 4.

	Regarding claim 9, Yuan discloses the integrated circuit device as claimed in claim 1, further comprising gate cutting regions (virtual regions surrounding ends of the gate patterns 230, 232 in fig. 2, or region 450, 460 in fig. 4) spaced apart from the gate pattern on opposite sides of the isolated gate contact region in the first direction.  

	Regarding claim 10, Yuan discloses an integrated circuit device, comprising: 
	an active region (cell boundary 205, see fig. 2; see also figs. 3-7); 
	a fin active pattern (S/D Fins 270) extending on the active region in a first direction (lateral direction), the fin active pattern 270 including a source region and a drain region; 
	a gate pattern 230, 232 extending across the active region and the fin active pattern in a second direction (vertical direction) perpendicular to the first direction; and 
	a gate cutting region (virtual regions surrounding ends of the gate patterns 230, 232 in fig. 2, or region 450, 460 in fig. 4) located around the active region  and the fin active pattern such that the gate cutting region is spaced apart from the gate pattern on one side of the gate pattern in the first direction.  

	Regarding claim 11, Yuan disclsoes the integrated circuit device as claimed in claim 10, wherein the gate cutting region is spaced apart from the gate pattern on opposite sides of the gate pattern in the first direction.  See figs. 2, 4.

	Regarding claim 12, Yuan discloses the integrated circuit device as claimed in claim 11, wherein the gate cutting region includes: Attorney Docket No. 249/1297_00 - 45 – 
	a first gate cutting region (virtual regions surrounding upper ends of the gate patterns 230, 232 that are on the left of dummy gate 240 in fig. 2, or region of VDD 450, on the left of isolation gate 440 in fig. 4) and a second gate cutting region (virtual regions surrounding lower ends of the gate patterns 230, 232 that are on the right of dummy gate 240 in fig. 2, or region of VSS 460, on the right of isolation gate 440 in fig. 4) at one side of the active region and the fin active pattern, the first gate cutting region and the second gate cutting region being spaced apart from the gate pattern on opposite sides of the gate pattern in the first direction; and 
	a third gate cutting region (virtual regions surrounding lower ends of the gate patterns 230, 232 that are on the left of dummy gate 240 in fig. 2, or region of VSS 450, on the left of isolation gate 440 in fig. 4) and a fourth gate cutting region (virtual regions surrounding lower ends of the gate patterns 230, 232 that are on the right of dummy gate 240 in fig. 2, or region of VSS 460, on the right of isolation gate 440 in fig. 4) at another side of the active region and the fin active pattern, the third gate cutting region and the fourth gate cutting region being respectively symmetrical to the first gate cutting region and the second gate cutting region in the second direction.  

	Regarding claim 13, Yuan discloses the integrated circuit device as claimed in claim 11, further comprising a first combined gate cutting region and a second combined gate cutting region respectively located on opposite sides of the gate pattern in the second direction (virtual regions surrounding upper and lower ends of the gate patterns 230, 232 in fig. 2, or regions 450, 460 in fig. 4, respectively).

	Regarding claim 14, Yuan discloses the integrated circuit device as claimed in claim 11, wherein: 
	the fin active pattern 270 includes a plurality of fin active patterns spaced apart from each other in the second direction, and the gate pattern 230, 232 includes a plurality of gate patterns spaced apart from each other in the first direction.  See figs. 2, 4.

	Regarding claim 15, Yuan discloses the integrated circuit device as claimed in claim 11, further comprising a first active cutting region (region surrounding middle dummy gate 240 in fig. 2) and a second active cutting region (regions surrounding outer dummy gates 240 in fig. 2) on opposite sides of the active region in the first direction.  

	Regarding claim 16, Yuan discloses the integrated circuit device as claimed in claim 11, further comprising isolated gate contact regions (regions of the gates 230 232 extend just vertically beyond the cell boundary 205) in contact with the gate pattern outside the active region 205, the isolated gate contact regions being respectively on opposite sides of the active region 205 in the second direction.  See fig. 2.

	Regarding claim 17, Yuan discloses an integrated circuit device, comprising a plurality of unit metal-oxide semiconductor (MOS) transistors arranged in an array form apart from each other in a first direction (lateral direction) and a second direction (vertical direction, see figs. 2-7) perpendicular to the first direction, wherein each of the unit MOS transistors includes: 
	an active region 205 (cell boundary 205, see fig. 2); 
	a plurality of fin active patterns (S/D Fins 270) extending on the active region 205 in the first direction and spaced apart from each other in the second direction, each fin active pattern 270 including a source region and a drain region; 
	active cutting regions (region having/surrounding dummy gates 240) on opposite sides of the active region 205 in the first direction; 
	a plurality of gate patterns 230, 232 (or portion of gate 230, 232 just extending beyond the active region 205) extending across the active region 205 and the plurality of fin active patterns 270 in the second direction, the gate patterns 230, 232 of the plurality of gate patterns being spaced apart from each other in the first direction (lateral direction); 
	gate cutting regions (virtual regions surrounding upper and lower ends of the gate patterns 230, 232 in fig. 2, or region 450, 460 in fig. 4) around the active region 205 and the plurality of fin active patterns 270, the gate cutting regions being spaced apart from the plurality of gate patterns on opposite sides of the plurality of gate patterns in the first direction; and Attorney Docket No. 249/1297_00 - 47 – 
	isolated gate contact regions (regions of the gates 230, 232 extend vertically beyond the cell boundary 205) in contact with the plurality of gate patterns outside the active region, the isolated gate contact regions being on opposite sides of the active region in the second direction.  

	Regarding claim 18, Yuan discloss the integrated circuit device as claimed in claim 17, wherein the gate cutting regions (ends of gates 230, 232) include: 
a first gate cutting region and a second gate cutting region spaced apart from the plurality of gate patterns on opposite sides of the plurality of gate patterns in the first direction; and 
	a third gate cutting region and a fourth gate cutting region respectively located symmetrically to the first gate cutting region and the second gate cutting region with respect to the active region in the second direction.  See also the rejection of claim 12.

	Regarding claim 19, Yuan discloses the integrated circuit device as claimed in claim 17, wherein each of the active cutting regions 240 and the gate cutting regions is a region in which the plurality of gate patterns are not formed.  See fig. 2.

	Regarding claim 20, Yuan discloses the integrated circuit device as claimed in claim 17, wherein: the plurality of fin active patterns 240 include a first fin active pattern and a second fin active pattern, the plurality of gate patterns 230, 232 include a first gate pattern and a second gate pattern, and Attorney Docket No. 249/1297_00 - 48 - each of the isolated gate contact regions is a region in contact with both the first gate pattern and the second gate pattern.  See figs. 2, 4.

7.	Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US 2016/0155739)
	Regarding claim 1, Ting discloses an integrated circuit device, comprising: 
	an active region (in which fins 36, 36’ are located, see figs. 2A/B); 
	an active cutting region 46 at a side of the active region in a first direction (lateral direction); 
	a fin active pattern 36, 36’ extending on the active region in the first direction, the fin active pattern including a source region and a drain region; 
	a gate pattern 40 (active gate patterns 40) extending across the active region and the fin active pattern in a second direction (vertical direction) perpendicular to the first direction, the gate pattern 40 not being in the active cutting region 46; and 
	an isolated gate contact region 40A (or regions of gate patterns extending vertically just beyond the fin active pattern 36, 36’) in contact with the gate pattern outside of the active region.  

	Regarding claim 10, Ting discloses an integrated circuit device, comprising: 
	an active region (in which fings 36, 36’ are located, see figs. 2A/B); 
	a fin active pattern 36, 36’ extending on the active region in a first direction (lateral direction), the fin active pattern including a source region and a drain region; 
	a gate pattern 40 (active gate patterns 40) extending across the active region and the fin active pattern in a second direction (vertical direction) perpendicular to the first direction; and 
	a gate cutting region (ends of gate pattern 40) located around the active region and the fin active pattern such that the gate cutting region is spaced apart from the gate pattern (regions of the gate 40 vertically extending just beyond the fins 36, 36’) on one side of the gate pattern in the first direction.  

	Regarding claim 17, Ting discloses an integrated circuit device, comprising a plurality of unit metal-oxide semiconductor (MOS) transistors (see figs. 2A/B) arranged in an array form apart from each other in a first direction (lateral direction) and a second direction (vertical direction) perpendicular to the first direction, wherein each of the unit MOS transistors includes: 
	an active region (in which fings 36, 36’ are located/formed); 
	a plurality of fin active patterns 36, 36’ extending on the active region in the first direction and spaced apart from each other in the second direction, each fin active pattern 36, 36’ including a source region and a drain region; 
	active cutting regions 46 on opposite sides of the active region in the first direction; 
	a plurality of gate patterns 40 extending across the active region and the plurality of fin active patterns in the second direction, the gate patterns 40 of the plurality of gate patterns being spaced apart from each other in the first direction; 
	gate cutting regions (ends of gate patterns 40, or gate pads 40A) around the active region and the plurality of fin active patterns, the gate cutting regions being spaced apart from the plurality of gate patterns (regions of the gate 40 vertically extending just beyond the fins 36, 36’) on opposite sides of the plurality of gate patterns in the first direction; and Attorney Docket No. 249/1297_00 - 47 – 
	isolated gate contact regions (portions of gates 40 that vertically extending just beyond the fin patterns 36, 36’) in contact with the plurality of gate patterns outside the active region, the isolated gate contact regions being on opposite sides of the active region in the second direction.  

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 9, 2022